DETAILED ACTION
This action is in response to the application filed 02/08/2022. Claims 23-42 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,13-19 and 21-22 of U.S. Patent No. 11,275,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘688 patent discloses all of the limitations of the claims as shown in the tables below.
Regarding Independent claim 23:
Instant Application
U.S. Patent No. 11,275,688 Claim 1
A processing system comprising: a plurality of compute units, each compute unit having a private cache;
A processing system comprising: a plurality of compute units, each compute unit including at least one processor core and at least one private cache of a plurality of private caches,
a shared cache coupled to the plurality of compute units, wherein the shared cache is configured to
a shared cache that is shared by the plurality of compute units and coupled to the plurality of compute units via one or more interconnects, wherein the shared cache is configured to:
	
 transfer a valid copy of a requested cacheline from a private cache of a compute unit of the plurality of compute units having a lowest transfer cost to a private cache of a requesting compute unit of the plurality of compute units,
in response to receipt of a request for an identified cacheline from a requesting compute unit, identify a subset of the plurality of private caches that has a valid copy of the identified cacheline; identify the private cache of the subset having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit; and transmit a probe request to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects; and wherein, in response to receipt of the probe request, the target compute unit is configured to transfer a valid copy of the identified cacheline to the requesting compute unit via at least one interconnect of the one or more interconnects;
the lowest transfer cost based on a lowest distance between the requesting compute unit and each of the private caches having a valid copy of the requested cacheline.
wherein the shared cache is configured to identify which private cache of the subset has the lowest transfer cost by: determining, for each private cache of the subset, a corresponding transfer cost metric based on a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit; and identifying the private cache having the lowest corresponding transfer cost metric as the private cache with the lowest transfer cost.


Regarding Dependent claims 24-32 :
Instant Application
U.S. Patent No. 11,275,688 
24. The processing system of claim 23, wherein the lowest transfer cost is based on a combination of a first distance metric and the second distance metric.
2. The processing system of claim 1, wherein the lowest transfer cost is based on a sum of the first distance metric and the second distance metric.
25. The processing system of claim 24, wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system.
3. The processing system of claim 2, wherein the first distance metric and the second distance metric are expressed in terms of clock cycles.
26. The processing system of claim 24, wherein: the lowest transfer cost is based on topology information representing a topology of the compute units.
4. The processing system of claim 2, wherein: the shared cache is configured to determine the transfer cost metrics for the private caches of the subset based on topology information representing a topology of the compute units, the shared cache, and the one or more interconnects.
27. The processing system of claim 26, wherein the topology information further represents one or more policies regarding transfer of cachelines via one or more interconnects.
5. The processing system of claim 4, wherein the topology information further represents one or more policies regarding transfer of cachelines via the one or more interconnects.
28. The processing system of claim 26, wherein: the topology information is implemented as a look-up table accessible by the shared cache.
6. The processing system of claim 4, wherein: the topology information is implemented as a look-up table accessible by the shared cache, the look-up table configured to receive as inputs an identifier of the requesting compute unit and an identifier of the compute unit having a corresponding private cache, and to provide as an output a corresponding transfer cost metric.
29. The processing system of claim 26, wherein: the topology information is implemented as hardware logic accessible by the shared cache.
7. The processing system of claim 4, wherein: the topology information is implemented as hardware logic accessible by the shared cache, the hardware logic configured to receive as inputs an identifier of the requesting compute unit and an identifier of the compute unit having a corresponding private cache, and to provide as an output a corresponding transfer cost metric.
30. The processing system of claim 29, wherein the hardware logic is one of: hard-coded logic or programmable logic.
8. The processing system of claim 7, wherein the hardware logic is one of: hard-coded logic or programmable logic.
31. The processing system of claim 26, wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units; characteristics of one or more interconnects; and at least one policy for transferring cachelines.
9. The processing system of claim 4, wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units via the one or more interconnects; characteristics of the one or more interconnects; and at least one policy for transferring cachelines; and the shared cache is configured to determine the transfer cost metrics based on calculations performed using the information.
32. The processing system of claim 23, further comprising: a shadow tag memory accessible by the shared cache; and wherein the shared cache is to identify a subset of the plurality of private caches that has a valid copy of the identified cacheline using the shadow tag memory.
10. The processing system of claim 1, further comprising: a shadow tag memory accessible by the shared cache, the shadow tag memory comprising a plurality of entries, each entry storing state and address information for a corresponding cacheline of one of the private caches; and wherein the shared cache is to identify the subset of the plurality of private caches that has a valid copy of the identified cacheline using the shadow tag memory.


Regarding Independent claim 33:
Instant Application
U.S. Patent No. 11,275,688 Claim 13
A method comprising: in response to a request for an identified cacheline from a requesting compute unit of a plurality of compute units, each of the plurality of compute units associated with a corresponding private cache:
A processing system comprising: a plurality of compute units, each compute unit including at least one processor core and at least one private cache of a plurality of private caches,
identifying, at the shared cache, a private cache having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit,
a shared cache that is shared by the plurality of compute units and coupled to the plurality of compute units via one or more interconnects, wherein the shared cache is configured to:
	
the lowest transfer cost is based on a lowest distance between the requesting compute unit and each of the private caches having a valid copy of the requested cacheline;
in response to receipt of a request for an identified cacheline from a requesting compute unit, identify a subset of the plurality of private caches that has a valid copy of the identified cacheline; identify the private cache of the subset having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit; and transmit a probe request to a target compute unit having the identified private cache via at least one interconnect of the one or more interconnects; and wherein, in response to receipt of the probe request, the target compute unit is configured to transfer a valid copy of the identified cacheline to the requesting compute unit via at least one interconnect of the one or more interconnects;
and transferring the valid copy of the identified cacheline from the identified private cache
wherein the shared cache is configured to identify which private cache of the subset has the lowest transfer cost by: determining, for each private cache of the subset, a corresponding transfer cost metric based on a first distance metric and a second distance metric, the first distance metric representing a distance between the shared cache and the private cache via the one or more interconnects and the second distance metric representing a distance between the private cache and the requesting compute unit; and identifying the private cache having the lowest corresponding transfer cost metric as the private cache with the lowest transfer cost.


Regarding Dependent claims 34-40 :
Instant Application
U.S. Patent No. 11,275,688 
34. The method of claim 33, wherein the lowest transfer cost is based on a combination of a first distance metric and a second distance metric.
14. The method of claim 13, wherein the lowest transfer cost is based on a sum of the first distance metric and the second distance metric.
35. The method of claim 34, wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system.
15. The method of claim 14, wherein the first distance metric and the second distance metric are expressed in terms of clock cycles.
36. The method of claim 34, wherein: the lowest transfer cost is based on topology information representing a topology of the compute units.
16. The method of claim 14, wherein: determining a corresponding transfer cost metric comprises determining the corresponding transfer cost metric based on topology information representing a topology of the compute units, the shared cache, and the one or more interconnects.
37. The method of claim 36, wherein: the topology information further represents one or more policies regarding transfer of cachelines via one or more interconnects.
5. The processing system of claim 4, wherein the topology information further represents one or more policies regarding transfer of cachelines via the one or more interconnects.
The Examiner notes that claim 5 is a system claim while claim 37 is a method claim. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize attributes of the processing system in claim 5 as part of  the method of claim 37 to more efficiently transfer data using a topology policy.
38. The method of claim 36, wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units; characteristics of one or more interconnects; and at least one policy for transferring cachelines.
18. The method of claim 16, wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units via the one or more interconnects; and characteristics of the one or more interconnects; and determining a corresponding transfer cost metric comprises determining the corresponding transfer cost metric based on calculations performed using the information.
39. The method of claim 33, further comprising identifying a subset of the plurality of private caches that has a valid copy of the identified cacheline.
Claim 13 …. identifying, at the shared cache, a subset of the compute units that have a valid copy of the identified cacheline;
40. The method of claim 39, wherein identifying the subset of the plurality of private caches comprises: identifying the subset using a shadow tag memory accessible to the shared cache.
19. The method of claim 13, wherein identifying the subset of the plurality of private caches that has a valid copy of the identified cacheline comprises identifying the subset using a shadow tag memory accessible to the shared cache, the shadow tag memory comprising a plurality of entries, each entry storing state and address information for a corresponding cacheline of one of the private caches.


Regarding Independent claim 41:
Instant Application
U.S. Patent No. 11,275,688 Claim 21
A processing system comprising: a plurality of compute units, each compute unit having an associated cache of a plurality of first caches; and a cache shared by the plurality of compute units;
 A processing system comprising: a plurality of compute units, each compute unit having an associated first cache of a plurality of first caches; and a second cache shared by the plurality of compute units;
and wherein a second cache is configured to transfer a valid copy of a requested cacheline from a first of the plurality of first caches having a lowest transfer cost to a second cache of the plurality of first, wherein the lowest transfer cost is based on a lowest distance between the requesting compute unit and each of the plurality of first caches having a valid copy of the requested cacheline.
and wherein the second cache is configured to manage transfers of cachelines between the first caches of the plurality of first caches such that when multiple candidate first caches contain a valid copy of a requested cacheline, the second cache selects the candidate first cache having the shortest total path from the second cache to the candidate first cache and from the candidate first cache to the compute unit issuing a request for the requested cacheline.	


Regarding Dependent claim 42:
Instant Application
U.S. Patent No. 11,275,688 
42. The processing system of claim 41, wherein the lowest transfer cost is based on one or more policies associated with interconnect segments of a path between the first and the second of the plurality of private caches.
22. The processing system of claim 21, wherein the shortest total path considers both physical characteristics of interconnect segments of the total path and one or more policies pertaining to the interconnect segments of the total path.


Claim Objections
Claims 33 and 41 are objected to because of the following informalities:
Claim 33 line 5 states, “identifying, at the shared cache”, this should state “identifying, at a shared cache” as there is no previous mention of a shared cache. Additionally claim 33 ends with a semicolon. The claim should end with a period.
Claim 41 lines 6-7 state, “from a first of the plurality of first caches having a lowest transfer cost to a second cache of the plurality of first, wherein…” This should state “from a first of the plurality of first caches having a lowest transfer cost to a second cache of the plurality of first caches, wherein…”.
Claim 41 lines 7-8 state, “wherein the lowest transfer cost is based on a lowest distance between the  requesting compute unit…” This should state “wherein the lowest transfer cost is based on a lowest distance between a  requesting compute unit…” as this is the first recitation of a requesting compute unit in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 32-33 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lih et al. (US PGPUB No US 2014/0032853 A1)(hereafter referred to as Lih).
Regarding Claim 23, Lih anticipates:
A processing system comprising: a plurality of compute units (cache nodes [0020]), each compute unit having a private cache (Each node comprises a local cache memory (private memory) [0029-0032]); a shared cache coupled to the plurality of compute units (Home node stores data that is being shared amongst one or more cache nodes [0005][Fig 1]), wherein the shared cache is configured to: transfer a valid copy of a requested cacheline from a private cache of a compute unit of the plurality of compute units having a lowest transfer cost to a private cache of a requesting compute unit of the plurality of compute units (Home node receives a request for data from a requesting cache node. Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is an example of a valid state of the cacheline [0034]). Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost). After receiving the request from the home node the selected source cache node forwards the data to the requesting cache node [0034-0040][Fig 4]), the lowest transfer cost based on a lowest distance between the requesting compute unit and each of the private caches having a valid copy of the requested cacheline (Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037]).

Regarding Claim 32, Lih anticipates all of the elements of claim 23 as shown above.
Lih also anticipates:
further comprising: a shadow tag memory accessible by the shared cache (Lih: The home node comprises a directory  configured to “track the cache lines stored in a cache node and associate the cache lines with a cache state” such as shared or invalid. Each directory entry contains state bits for a corresponding cache line [0022]); and wherein the shared cache is to identify a subset of the plurality of private caches that has a valid copy of the identified cacheline using the shadow tag memory (Lih: Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) utilizing the directory [0034-0035]).

Regarding Claim 33, Lih anticipates:
A method comprising: in response to a request for an identified cacheline from a requesting compute unit of a plurality of compute units (cache nodes [0020]) (Home node receives a request for data from a requesting cache node [0034][Fig 4]), each of the plurality of compute units associated with a corresponding private cache (Each cache node comprises a central processing unit and local cache memory (private memory) [0029-0032]): identifying, at the shared cache, a private cache having a lowest transfer cost for providing a valid copy of the identified cacheline to the requesting compute unit, the lowest transfer cost is based on a lowest distance between the requesting compute unit and each of the private caches having a valid copy of the requested cacheline (Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) [0034-0035] Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037]); and transferring the valid copy of the identified cacheline from the identified private cache (After receiving the request from the home node the selected source cache node forwards the data to the requesting cache node [0040]);

Regarding Claim 39, Lih anticipates all of the elements of claim 33 as shown above.
Lih also anticipates:
further comprising identifying a subset of the plurality of private caches that has a valid copy of the identified cacheline (Lih: Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) [0034-0035]).  

Regarding Claim 40, Lih anticipates all of the elements of claim 39 as shown above.
Lih also anticipates:
wherein identifying the subset of the plurality of private caches comprises: identifying the subset using a shadow tag memory accessible to the shared cache (Lih: The home node comprises a directory configured to “track the cache lines stored in a cache node and associate the cache lines with a cache state” such as shared or invalid. Each directory entry contains state bits for a corresponding cache line [0022] Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) utilizing the directory [0034-0035]).  

Regarding Claim 41, Lih anticipates:
A processing system comprising: a plurality of compute units (cache nodes [0020]), each compute unit having an associated cache of a plurality of first caches (Each cache node comprises a central processing unit and local cache memory (first cache) [0029-0032]); and a cache shared by the plurality of compute units (Home node stores data that is being shared amongst one or more cache nodes [0005]); and wherein a second cache is configured to transfer a valid copy of a requested cacheline from a first of the plurality of first caches having a lowest transfer cost to a second cache of the plurality of first, wherein the lowest transfer cost is based on a lowest distance between the requesting compute unit and each of the plurality of first caches having a valid copy of the requested cacheline (Home node identifies which of the cache nodes already store the requested data in a shared state (shared state is a valid state) [0034-0035] Home node selects a source cache node based off of selection parameters such as the closest node to the requesting node (lowest transfer cost) [0035-0037] After receiving the request from the home node the selected source cache node forwards the data to the requesting cache node [0040]).
 
Regarding Claim 42, Lih anticipates all of the elements of claim 41 as shown above.
Lih also anticipates:
wherein the lowest transfer cost is based on one or more policies associated with interconnect segments of a path between the first and the second of the plurality of private caches (Lih discloses determining the shortest path by using the topological layout of the multi-core system (i.e. the physical layout/characteristic of the interconnects) and selecting the closest node to the requesting node (policy utilizing the interconnect) [0037]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-31, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Kumar et al. (US PGPUB No US 2015/0043575 A1)(hereafter referred to as Kumar).
Regarding Claim 24, Lih discloses all of the elements of Claim 23 as shown in the rejection above.
While Lih discloses identifying distance values between the cache nodes, home node and the requesting cache node, Lih does not appear to explicitly disclose:
wherein the lowest transfer cost is based on a combination of a first distance metric and the second distance metric
However Kumar discloses:
wherein the lowest transfer cost is based on a combination of a first distance metric and the second distance metric (Kumar discloses a determining a path for a request/message that is being routed through a plurality of nodes by determining the total distance the message would travel according to a plurality of paths. Kumar discloses calculating the total distance the message would travel by calculating the total number of hops (adding the hops) the message travels between nodes (i.e. adding the total number of hops between the shared cache and the private cache (first distance metric) and the shared cache and the requesting compute unit (second distance metric)) [0076-0077][Fig 10])
The disclosures by Lih and Kumar are analogous to the claim invention because they are in the same field of endeavor of request routing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih and Kumar before them, to modify the teachings of Lih to include the teachings of Kumar since Kumar discloses that summing the total distance a request has to travel and choosing the shortest path allows for latency improvement in the system. Kumar: [0075].

Regarding Claim 26, Lih in view of Kumar discloses all of the elements of Claim 24 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the lowest transfer cost is based on topology information representing a topology of the compute units (Lih: The home node uses “topology selection parameters” comprising a topological layout of the multi-core system (including the cache nodes, home nodes, and fabric interconnect) to select a source node [0037]).  

Regarding Claim 27, Lih in view of Kumar discloses all of the elements of Claim 26 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein the topology information further represents one or more policies regarding transfer of cachelines via one or more interconnects (Lih: The “topology selection parameters” apply to a selection policy to determine which source node should transfer the cache line [0035-0037]).  
Regarding Claim 28, Lih in view of Kumar discloses all of the elements of Claim 26 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information is implemented as a look-up table accessible by the shared cache (Lih: The home node stores detailed topology information including cost maps that include cost information to forward data from one cache node to another (look-up table) [0037]).  

Regarding Claim 29, Lih in view of Kumar discloses all of the elements of Claim 26 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information is implemented as hardware logic accessible by the shared cache (Lih: Home node comprises a cost map that includes cost information to forward data from one cache node to another, Lih further teaches that said home node can be programmed transforming said home node into a special purpose hardware implementing the invention (hardware logic) [0037][0045]).  

Regarding Claim 30, Lih in view of Kumar discloses all of the elements of Claim 29 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein the hardware logic is one of: hard-coded logic or programmable logic (Lih: Home node can be implemented on hardware as ASIC (hard-coded logic) or it can be programmed into a special purpose hardware (programmable logic) [0045]).   

Regarding Claim 31, Lih in view of Kumar discloses all of the elements of Claim 26 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units; characteristics of one or more interconnects; and at least one policy for transferring cachelines (Lih: The home node uses a topological layout (mesh topology) of the multi-core system and cost maps that provide cost information to forward data from one node to another node to determine the source node (representation of the physical topology) and can determine the closest node to the requesting node to transfer the cache line (policy for transferring cache lines) [0037]).   

Regarding Claim 34, Lih discloses all of the elements of Claim 33 as shown in the rejection above.   
While Lih discloses identifying distance values between the cache nodes, home node and the requesting cache node, Lih does not appear to explicitly disclose:
wherein the lowest transfer cost is based on a combination of a first distance metric and a second distance metric
However Kumar discloses:
wherein the lowest transfer cost is based on a combination of a first distance metric and a second distance metric (Kumar discloses a determining a path for a request/message that is being routed through a plurality of nodes by determining the total distance the message would travel according to a plurality of paths. Kumar discloses calculating the total distance the message would travel by calculating the total number of hops (adding the hops) the message travels between nodes (i.e. adding the total number of hops between the shared cache and the private cache (first distance metric) and the shared cache and the requesting compute unit (second distance metric)) [0076-0077][Fig 10])
The disclosures by Lih and Kumar are analogous to the claim invention because they are in the same field of endeavor of request routing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih and Kumar before them, to modify the teachings of Lih to include the teachings of Kumar since Kumar discloses that summing the total distance a request has to travel and choosing the shortest path allows for latency improvement in the system. Kumar: [0075].

Regarding Claim 36, Lih in view of Kumar discloses all of the elements of Claim 34 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the lowest transfer cost is based on topology information representing a topology of the compute units (Lih: The home node uses “topology selection parameters comprising a topological layout of the multi-core system (including the cache nodes, home nodes, and fabric interconnect) to select a source node [0037]).    
  
Regarding Claim 37, Lih in view of Kumar discloses all of the elements of Claim 36 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information further represents one or more policies regarding transfer of cachelines via one or more interconnects (Lih: The “topology selection parameters” apply to a selection policy to determine which source node should transfer the cache line [0035-0037]).   

Regarding Claim 38, Lih in view of Kumar discloses all of the elements of Claim 36 as shown in the rejection above.
Lih in view of Kumar also discloses: 
wherein: the topology information includes information representing at least one of: a representation of a physical topology of paths between the plurality of compute units; characteristics of one or more interconnects; and at least one policy for transferring cachelines (Lih: The home node uses a topological layout (mesh topology) of the multi-core system and cost maps that provide cost information to forward data from one node to another node to determine the source node (representation of the physical topology) and can determine the closest node to the requesting node to transfer the cache line (policy for transferring cache lines) [0037]).   

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lih in view of Kumar and further in view of Sistla (US PGPUB No US 2007/0156964 A1)(hereafter referred to as Sistla).
Regarding Claim 25, Lih in view of Kumar discloses all of the elements of Claim 24 as shown in the rejection above.
Lih in view of Kumar does not appear to explicitly disclose:
wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system
However Sistla discloses:
wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system (Sistla discloses determining a distance from a requesting node to a recipient node by counting a number of clock cycles [0066]).  
The disclosures by Lih, Sistla and Kumar are analogous to the claim invention because they are in the same field of endeavor of node storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih, Sistla and Kumar before them, to modify the teachings of Lih and Kumar to include the teachings of Sistla as Lih, Kumar and Sistla all disclose determining a distance between nodes. Therefore it is applying a known technique (determining a distance between nodes by counting clock cycles) to a known device (node system as taught by Lih) ready for improvement to yield predictable results (improving latency in a system by utilizing clock cycles to determine a distance between nodes). MPEP 2143, Example D

Regarding Claim 35, Lih in view of Kumar discloses all of the elements of Claim 34 as shown in the rejection above.
Lih in view of Kumar does not appear to explicitly disclose:
wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system
However Sistla discloses:
wherein the first distance metric and the second distance metric each indicate a corresponding number of clock cycles associated with the processing system (Sistla discloses determining a distance from a requesting node to a recipient node by counting a number of clock cycles [0066]).  
The disclosures by Lih, Sistla and Kumar are analogous to the claim invention because they are in the same field of endeavor of node storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lih, Sistla and Kumar before them, to modify the teachings of Lih and Kumar to include the teachings of Sistla as Lih, Kumar and Sistla all disclose determining a distance between nodes. Therefore it is applying a known technique (determining a distance between nodes by counting clock cycles) to a known device (node system as taught by Lih) ready for improvement to yield predictable results (improving latency in a system by utilizing clock cycles to determine a distance between nodes). MPEP 2143, Example D

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernat et al (US PGPUB No US 2017/0168942 A1) – Discloses determining a distance value of cache lines for eviction determinations. (See [Abstract, 0019])
Le et al. (US PGPUB No US 2017/0371783 A1) – Discloses peer-to-peer cache transfers utilizing a master CPU (See [Abstract, Fig 5B])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183